Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the mental processing of received data, and outputting the data without significantly more. The claim(s) recite(s):
Regarding claims 1-9:
Regarding claim 1, the claim is directed at receiving different types of data (mental process of reading data), generating a likelihood from the data (which can also be performed mentally), and displaying the data is considered as “more” but not significantly more (see below for analysis).
 This judicial exception is not integrated into a practical application because the claims do not provide specificity of implementation, and is focused on broad language which covers a large enough scope to encompass an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “displaying” limitation in the claim is extra solution activity, and provides no specificity of implementation, therefore it can be performed by any device, the information is received from any device, the users can be anyone, therefore it is deemed to be extra solution activity. 
Regarding claims 2-6, the claims inherit the same rejection as claim 1 above, for reciting steps that can be implemented mentally such as the determining steps of claims 4-5, updating information steps of claim 6. Claims 2-3, define the type of data which does not render the brain incapable of mentally processing the “type” of data. This judicial exception is not integrated into a practical application because the claims do not provide specificity of implementation, and is focused on broad language which covers a large enough scope to encompass an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more because the additional elements are deemed to be extra solution activity. 
Regarding claims 10-20, the claims inherit the rejection of claims 1-9 above; 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatterjea et al (US 20200176125 A1).

 	Regarding claim 1, Chatterjea teaches a computer-implemented method of tracking infection, said method comprising: (0063; disease transmission tracking method; Fig 1: system (equivalent to computer-implemented))
acquiring situational data (monitored environment information) by a network architecture; (Fig 1; 0008; real-time tracking locations of tags in a monitored environment; 0063; system with communication for providing information (equivalent to by network architecture)
receiving participant data (nurse patient information) associated with a participant (nurse or patient) by said network architecture; (0008; tracking nodes which can be a person; 0037; 0038; tracking patient (equivalent to participant and tracked information is participant data; 0063; Fig 1; system with communication for providing information (equivalent to by network architecture))
accepting object data (tracking node which is an object) associated with an object (node that is an object) by said network architecture; (0008; tracking nodes, the nodes can be mobile objects such as (0037; 0040) beds or x-ray devices etc)
generating a likelihood of infectiousness (0008; an infection likelihood for each node with respect to a tracked pathogen) of said object based on said participant data and said object data; (0008; infection likelihood for every node; 0041; estimating transmission likeliness (by definition is equivalent to infectiousness) of the pathogen based on information gathered by the RTLS system; 0059; residency of the pathogen is estimated for objects based on their material composition)
and displaying said likelihood of infectiousness to one or more users (0075; displaying likelihood of infection for all the nodes to medical professionals)

Regarding claim 2, Chatterjea teaches the computer-implemented method of claim 1, and is disclosed above, Chatterjea further teaches wherein said situational data includes viability data wherein said viability data includes duration of viability of at least one communicable pathogen on at least one surface (information of how long the pathogen stays of a specific type of surface) type given at least one prescribed set of atmospheric  (temperature and humidity) conditions (0010; the system uses information such as “ t is a time passed since one of the nodes was last in contact with the pathogen of interest; s is a type of surface of the node, T is a temperature in the vicinity of the node; H is a humidity value in the vicinity of the node” to determine likeliness of infection)

Regarding claim 3, Chatterjea teaches the computer-implemented method of claim 1, and is disclosed above, Chatterjea teaches wherein said participant data includes a participant location (0008; tracking nodes which can be a person) and a participant health status, (0010; likelihood of infection being high or low and can be adjusted; 0037; 0038; tracking patient (equivalent to participant and tracked information is participant data)
 and wherein said object data includes an object location (0008; tracking nodes, the nodes can be mobile objects such as (0037; 0040) beds or x-ray devices etc) and an object composition (0059; residency of the pathogen is estimated for objects based on their material composition)

Regarding claim 4, Chatterjea teaches the computer-implemented method of claim 3 further comprising: and is disclosed above, Chatterjea further teaches determining whether said participant is in proximity of said object by cross-verifying said participant location with said object location.  (0010;  computing a pathway on the map of at least one infected node using locations of the tag associated with the infected node received from the RTLS wherein an infected node has a non-zero infection likelihood respective to the tracked pathogen which satisfies an infected criterion; computing an infectious zone on the map along the pathway using the infectious transmission information stored in the pathogen database; for each node contacting the infectious zone (equivalent to cross-verifying location), adjusting the infection likelihood of the contacting node in the nodes database based on at least the infectious transmission information for the tracked pathogen and designating the contacting node as an infected node if the updated infection likelihood of the contacting node satisfies the infected criterion)

Regarding claim 5, Chatterjea teaches the computer-implemented method of claim 4, and is disclosed above, Chatterjea further teaches wherein determining whether said participant is in proximity of said object by cross-verifying said participant location with said object location comprises: comparing said participant location to said object location; (0009; the system tracks locations of nodes and checks location information when one node is infected in a zone, and it adjusts the likelihood of infection when a contacting node is in that location)
and identifying, from said comparing, that said participant location and said object location are above a threshold proximity level (0038; 0045; determining proximity of the contacting node ; 0070; 0073; proximity is determined using distance; if both nodes 18 are in a position to infect each other, the edge is assigned the higher probability, i.e. weight.)

Regarding claim 6, Chatterjea teaches the computer-implemented method of claim 3 and is disclosed above, Chatterjea teaches further comprising: updating said likelihood of infectiousness of said object and said location of said object over time (0009; adjusting the infection likelihood of the contacting node in the nodes database based on at least the infectious transmission information for the tracked pathogen and designating the contacting node as an infected node if the updated infection likelihood of the contacting node satisfies the infected criterion; See mapping above indicating that nodes are both objects; 0061; residency time of the pathogen on the surface of the object)

Regarding claim 7, Chatterjea teaches the computer-implemented method of claim 1 further comprising: generating a logical channel wherein said participant data is submitted to said network architecture via said logical channel (0055; the system receives and tracks data using radio frequency which is technology that runs of radio frequency channels, and therefore is equivalent to a logical channel system they must communicate of specific channels.)

Regarding claim 10, the claim inherits the same rejection as claim 1, for reciting similar limitations in the form of a system claim (0008; system)
Regarding claim 11, the claim inherits the same rejection as claim 2, for reciting similar limitations in the form of a system claim (0008; system)
Regarding claim 12, the claim inherits the same rejection as claim 5, for reciting similar limitations in the form of a system claim (0008; system)
Regarding claim 13, the claim inherits the same rejection as claim 7, for reciting similar limitations in the form of a system claim (0008; system)
Regarding claim 16, the claim inherits the same rejection as claim 1, for reciting similar limitations in the form of a computer program product claim (0009; computer readable storage medium)
Regarding claim 17, the claim inherits the same rejection as claim 2, for reciting similar limitations in the form of a computer program product claim (0009; computer readable storage medium)
Regarding claim 18, the claim inherits the same rejection as claim 5, for reciting similar limitations in the form of a computer program product claim (0009; computer readable storage medium)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjea et al (US 20200176125 A1) in view of Fujioka (US 20210398667 A1)

Regarding claim 8, Chatterjea teaches the computer-implemented method of claim 1, and is disclosed above, Chatterjea does not explicitly teach wherein at least one of said participant data and said object data is collected from one or more internet of things devices 
In an analogous art Fujioka teaches wherein at least one of said participant data and said object data is collected from one or more internet of things devices (0091; patient and patient machine information are provided using IoT devices)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Chatterjea to include collecting data from iot devices as is taught by Fujioka
	The suggestion/motivation for doing so is to be able to improve monitoring in infected patients [0003-0005]

Regarding claim 14, the claim inherits the same rejection as claim 8, for reciting similar limitations in the form of a system claim (0008; system)
Regarding claim 19, the claim inherits the same rejection as claim 8, for reciting similar limitations in the form of a computer program product claim (0009; computer readable storage medium)



Claim(s) 9, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjea et al (US 20200176125 A1) in view of Barnett, JR et al (US 20180168464 A1) hereinafter Barnett

Regarding claim 9, Chatterjea teaches the computer-implemented method of claim 1 and is disclosed above, Chatterjea does not explicitly teach wherein said network architecture is a virtualized network function.
	In an analogous art Barnett teaches wherein said network architecture is a virtualized network function (0032; network virtualization technology such as virtualized network function; 0022;  pathogen detection; )
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Chatterjea to include nfv technology and vnfs in a pathogen tracking system as is taught by Barnett
	The suggestion/motivation for doing so is to be able to improve communication in tracking systems [0008-0009].  

Regarding claim 15, the claim inherits the same rejection as claim 9, for reciting similar limitations in the form of a system claim (0008; system)
Regarding claim 20, the claim inherits the same rejection as claim 9, for reciting similar limitations in the form of a computer program product claim (0009; computer readable storage medium)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451